NO. 07-11-0432-CR

                               IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                        AT AMARILLO

                                            PANEL C

                                        JUNE 26, 2012

                           ______________________________


                         BRIANN NICOLE WILSON, APPELLANT

                                              V.

                           THE STATE OF TEXAS, APPELLEE


                         _________________________________

               FROM THE 181ST DISTRICT COURT OF RANDALL COUNTY;

                  NO. 19411-B; HONORABLE JOHN BOARD, JUDGE

                          _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                                 MEMORANDUM OPINION


      Appellant, Briann Nicole Wilson, perfected this appeal from the trial court's

judgment revoking her community supervision which had been granted for the offense

of tampering with evidence.1 Punishment was assessed at eight years confinement and

a $500 fine.



1
Tex. Penal Code Ann. § 37.10 (West 2011).
       Pending before this Court is Appellant's Motion to Dismiss Appeal in which she

represents she wishes to withdraw her notice of appeal. As required by Rule 42.2(a) of

the Texas Rules of Appellate Procedure, the motion is signed by Appellant and her

attorney. No decision of this Court having been delivered, the motion is granted and the

appeal is dismissed. No motion for rehearing will be entertained and our mandate will

issue forthwith.


                                               Patrick A. Pirtle
                                                   Justice



Do not publish.




                                           2